UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6824



WILLIAM DUNCAN,

                                              Plaintiff - Appellant,

          versus


L. M. SOLOMON; J. N. VAUGHAN; WILLIAM CARROLL,
JR.; W. C VINSON; B. COTTON; D. GLOVER, Lt.;
D. FUTRELL, Lt.; REGINALD E. MIDGETTE, Rev.;
LUCIEN CAPONE, III; JAMES C. JOHNSON; LUNSFORD
LONG; MATTHEW ROUSE, JR.; N. M. JAMES; GEROTHA
R. SPAIN; R. R. MEWBORN; BOYD BENNETT; CHARLES
STEVENS, Manager; R. C. KING; C. EDWARDS; GWEN
NORVILLE; JAMES BARBER; VICTORIA HUNT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:06-ct-03001-H)


Submitted: September 28, 2006              Decided: October 10, 2006


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Duncan appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Duncan v. Solomon,

No. 5:06-ct-03001-H (E.D.N.C. Apr. 19, 2006).            We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -